Opinion of the Court
Darden, Judge:
For the reasons stated in United States v Johnson, 19 USCMA 464, 42 CMR 66 (1970), use of a record of Article 15 punishment in the post-finding portion of appellant’s trial was erroneous. The error was not prejudicial, however. Bruns testified in mitigation and explained the reasons for his misconduct — twice failing to go to his appointed place of duty and two brief unauthorized absences. Because of the appellant’s candor and apparent honesty the military judge recommended suspension of both the punitive discharge and the confinement period. The convening authority later acted fávorably on the military judge’s recommendation. Consequently, any harm arising from the admission of such evidence appears to have been neutralized.
This case also has an issue regarding the military judge’s inquiry' into the appellant’s decision to be tried by a mil*502itary judge alone. The record reflects that Burns signed a request to be tried in this way and that at trial the military judge inquired about the appellant’s choice. At that time the military judge showed the request to the appellant, who, in response to the former’s questioning, acknowledged that he had signed the document, that he had talked with trial defense counsel at length about it, that he was aware he had a right to be tried by a panel of officers and of his right to have one-third of the membership composed of enlisted men, that he had no questions about his rights, that he was waiving trial by jury, and that he still wished to be tried by the military judge alone.
We are satisfied that the results of this inquiry reflect an informed, voluntary choice by the appellant for trial by a military judge.
The decision of the Court of Military Review is therefore affirmed.
Chief Judge Quinn concurs.